Case 2:20-cv-02476-MRW Document 26 Filed 06/10/20 Pagelof2 Page ID #:139

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 20-2476 MRW Date June 10, 2020
Title Garcia v. Sunshine $$ 3360, Inc.
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: UNRUH ACT CAUSE OF
ACTION
1. The civil complaint in this action pleads causes of action under the federal

Americans with Disabilities Act and the parallel California Unruh Civil Rights Act. As
Plaintiffs lawyers well know, a growing number of judges of this Court have declined
supplemental jurisdiction over — and dismissed — state law claims in similar ADA access
cases. See, e.g., Garcia v. Thomas, No. CV 20-684 VAP (PLAx) (now MRW) (C.D. Cal.) at
Docket # 22.

2. I’m of two minds. On the one hand, I appreciate the willingness of the Potter
Handy firm and others to consent to magistrate judge jurisdiction as often as they do in
these cases. These consents greatly assist the district court in administering civil justice
to all, particularly when our Court has many vacancies and is dealing with the impact of
the coronavirus crisis. I don’t want to deter plaintiffs-side firms from consenting to me by
summarily dismissing a portion of their claims in these cases.

3. On the other hand, the logic of the dismissal orders is compelling. The shift
of “high frequency litigants” from state court to federal court — for the purpose of asserting
state law claims, really — has obviously served to avoid the limitations that the state
legislature imposed on these cases under CCP § 425.55. It also has heavily impacted this
Court — district and magistrate judges alike — in our obligation to handle our civil docket
in a timely and efficient manner. The analysis of whether this presents “exceptional
circumstances” or “compelling reasons” to decline supplemental jurisdiction under

28 U.S.C. § 1367 is pretty easy.

4. If Plaintiff wants to convince me otherwise, go ahead. Plaintiff may submit a
statement explaining why the Court should exercise jurisdiction over the Unruh Act claim
in this particular case (I'd prefer not to see your standard form brief, if possible).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-02476-MRW Document 26 Filed 06/10/20 Page 2of2 Page ID #:140

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-2476 MRW Date June 10, 2020

 

 

Title Garcia v. Sunshine SS 3360, Inc.

 

Plaintiffs optional statement will be due by June 24. We can discuss the outcome of the
issue at the case management conference on July 1. If Plaintiff declines to submit a
statement or fails to convince me, I'll likely dismiss the state law claim without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
